                     UNITED STATES BANKRUPTCY COURT
           NORTHERN DISTRICT OF OHIO, EASTERN DIVISION - CLEVELAND

In re:                                  )    CASE NO. 17-17361
                                        )
RICHARD M. OSBORNE                      )    CHAPTER 11
                                        )
               Debtor                   )    JUDGE ARTHUR I. HARRIS


                           AMENDED NOTICE OF MOTION
                   FOR RELIEF FROM STAY AND ABANDONMENT
              (Property Located at: 7482 Center Street #5, Mentor, OH 44060)

        Center Street School Condominiums and Coachhouses Unit Owners' Association, Inc.
(“Movant”) has filed papers with the court under Bankruptcy Code §§ 361, 362, and 363, and
other sections of Title 11 of the United States Code, under Federal Rule of Bankruptcy Procedure
4001, and under Local Bankruptcy Rule 4001-1 for an order conditioning, modifying or
dissolving the automatic stay imposed by Bankruptcy Code § 362 and for abandonment. The
preliminary hearing on this matter, if any is required, is set for December 4, 2018 at 11:00 a.m.
in Courtroom 1A, Howard M. Metzenbaum U.S. Courthouse, 201 Superior Avenue, Cleveland,
OH 44114 1235.

       YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one).

        If you do not want the court to grant the relief sought in the motion, or if you want the
court to consider your views on the Motion for Relief from Stay and Abandonment, then on or
before November 27, 2018, you or your attorney must:


       File with the court a written request for a hearing, or if the court requires a written
response, an answer, explaining your position at:

         Howard M. Metzenbaum U.S. Courthouse
         201 Superior Avenue
         Cleveland, OH 44114 1235

       If you mail your response to the Court for filing, you must mail it early enough so the
Court will receive it on or before the date stated above.




17-17361-aih     Doc 286     FILED 11/05/18      ENTERED 11/05/18 13:42:53          Page 1 of 5
               You must also mail a copy to:

               Darcy Mehling Good, Esq.
               Shannon M. McCormick, Esq.
               Kaman & Cusimano, LLC
               50 Public Square, Suite 2000
               Cleveland, OH 44113
               Attorneys for Movant

               Daniel M. McDermott, Esq.
               Howard M. Metzenbaum U.S. Courthouse
               201 Superior Avenue, East - Suite 441
               Cleveland, OH 44114
               U.S. Trustee

       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an Order granting that relief.

Date: November 5, 2018

                                                 Respectfully submitted

                                                 KAMAN & CUSIMANO, LLC


                                                   /s/ Shannon M. McCormick
                                                 Darcy Mehling Good (0068249)
                                                 Shannon M. McCormick (0084855)
                                                 50 Public Square, Suite 2000
                                                 Cleveland, OH 44113
                                                 (216) 696-0650 / FAX (216) 771-8478
                                                 Attorneys for Movant
                                                 bankruptcy@kamancus.com




17-17361-aih     Doc 286    FILED 11/05/18     ENTERED 11/05/18 13:42:53        Page 2 of 5
                               CERTIFICATE OF SERVICE


        I certify that on November 5, 2018, a true and correct copy of Amended Notice of Motion
of Center Street School Condominiums and Coachhouses Unit Owners’ Association, Inc. for
Relief from Stay and Abandonment was served.

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

       Frederic P. Schwieg on behalf of Debtor Richard M. Osborne at
       fschwieg@schwieglaw.com

       Kelly M. Neal, Esq. on behalf of Creditor The Huntington National Bank at
       kelly.neal@bipc.com

       Timothy P. Palmer, Esq. on behalf of Creditor The Huntington National Bank at
       timothy.palmer@bipc.com

       Michael S. Tucker, Esq. on behalf of Creditor Citizens Bank, N.A. at
       mtucker@ulmer.com

       Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr. at
       abakerlaw@sbcglobal.net & at adam@bakerlaw.us & at abakerlaw@gmail.com

       Gregory P. Amend, Esq. on behalf of Creditor First National Bank of Pennsylvania at
       gamend@bdblaw.com, grichards@bdblaw.com

       Alison L. Archer, Esq. on behalf of Interested Party Lakeland Community College at
       alison.archer@ohioattomeygeneral.gov & at Trish.Lazich@ohioattomeygeneral.gov & at
       angelique.dennis-noland@ohioattomeygeneral.gov

       Austin B. Barnes, III, Esq. on behalf of Creditor Tax Ease Ohio, LLC at
       abames@sandhu-Iaw.com & at bklnotice@sandhu-Iaw.com

       Robert D. Barr, Esq. on behalf of Creditor Chicago Title Insurance Company at
       rbarr@koehler.law & at rbarr@koehler.law

       David T. Brady, Esq. on behalf of Creditor Tax Ease Ohio, LLC at DBrady@Sandhu-
       Law.com & at bklnotice@sandhu-law.com

       LeAnn E. Covey, Esq. on behalf of Creditor Bank of America, N.A. at
       bknotice@clunkhoose.com

       Richard W. DiBella, Esq. on behalf of Intervenor Nationwide Mutual Fire Insurance
       Company at rdibella@dgmblaw.com




17-17361-aih     Doc 286     FILED 11/05/18      ENTERED 11/05/18 13:42:53          Page 3 of 5
      Stephen R. Franks, Esq. on behalf of Creditor Bank of America, N.A. at
      amps@manleydeas.com

      Stephen John Futterer, Esq. on behalf of Creditor City of Willoughby at
      sjfutterer@sbcglobal.net & at r43087@notify.bestcase.com

      Melody Dugic Gazda, Esq. on behalf of Respondent Home Savings Bank, Successor by
      Merger to The Home Savings & Loan Company of Youngstown, Ohio at
      mgazda@hendersoncovington.com

      Dennis J. Kaselak, Esq. on behalf of Claimant Diane M. Osborne at
      dkaselak@peteribold.com & at Cynthia@peteribold.com

      Christopher J. Klym, Esq. on behalf of Creditor Ohio Department of Taxation at
      bk@hhkwlaw.com

      Matthew H. Matheney, Esq. on behalf of Creditor First National Bank of Pennsylvania at
      mmatheney@bdblaw.com & at bhajduk@bdblaw.com

      David M. Neumann, Esq. on behalf of Interested Party Zachary B. Burkons at
      dneumann@meyersroman.com & at jray@meyersroman.com & at
      mnowak@meyersroman.com

      Kirk W. Roessler, Esq. on behalf of Creditor Estate of Jerome T. Osborne at
      kroessler@walterhav.com & at kballa@walterhav.com & at slasalvia@walterhav.com

      John J. Rutter, Esq. on behalf of Creditor Mentor Lumber & Supply Co. at
      jrutter@ralaw.com

      Frederic P. Schwieg, Esq. on behalf of Attorney Frederic P. Schwieg at
      fschwieg@schwieglaw.com

      Michael J. Sikora, III, Esq. on behalf of Creditor Chicago Title Insurance Company at
      msikora@sikoralaw.com & at aarasmith@sikoralaw.com

      Nathaniel R. Sinn, Esq. on behalf of Creditor First National Bank of Pennsylvania at
      nsinn@bdblaw.com & at kslatinsky@bdblaw.com

      Rachel L. Steinlage, Esq. on behalf of Interested Party Zachary B. Burkons at
      rsteinlage@meyersroman.com & at jray@meyersroman.com & at
      mnowak@meyersroman.com & at rbain@meyersroman.com

      Andrew M. Tomko, Esq. on behalf of Creditor Tax Ease Ohio, LLC at atomko@sandhu-
      law.com & at bk1notice@sandhu-law.com




17-17361-aih   Doc 286     FILED 11/05/18      ENTERED 11/05/18 13:42:53           Page 4 of 5
       Jeffrey C. Toole, Esq. on behalf of Interested Party Zachary B. Burkons at
       toole@buckleyking.com & at young@buckleyking.com & at
       heberlein@buckleyking.com & at toolejr82560@notify.bestcase.com

       Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee at
       maria.d.giannirakis@usdoj.gov

       Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee at
       Scott.R.Belhom@usdoj.gov


And by regular U.S. mail, postage prepaid, to:

       Richard M. Osborne, Trustee, 7265 Markell Road, Waite Hill, OH 44094
       Debtor



                                                       /s/ Shannon M. McCormick
                                                 Darcy Mehling Good (0068249)
                                                 Shannon M. McCormick (0084855)
                                                 KAMAN & CUSIMANO, LLC
                                                 50 Public Square, Suite 2000
                                                 Cleveland, OH 44113
                                                 (216) 696-0650 / FAX (216) 771-8478
                                                 bankruptcy@kamancus.com




17-17361-aih     Doc 286     FILED 11/05/18      ENTERED 11/05/18 13:42:53          Page 5 of 5
